Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed 10/28/2021 have been entered.
Claim Objections
The objection to claim 6 has been removed.
Claim Rejections - 35 USC § 112
The rejection of claim 11 in under 35 U.S.C. 112(b) has been removed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 19 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US Patent No. 5,285,996 (Waller hereinafter).
In re claim 19, with reference to Figs. 1, 3, 4, and 5A, Waller discloses: A barrel bottom cap configured to removably attach to a bottom of a barrel (i.e. at inner sidewall surface of 24) and a portion of a barrel wall (i.e. outer sidewall surface of 24), the bottom cap comprising: a generally planar circular surface (column 4, lines 30-31), the generally planar circular surface having an outer perimeter (see fig. 4 below); a circular opening (bounded by 16) located in the center of the generally planar circular surface; a .


    PNG
    media_image1.png
    464
    633
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waller as applied to claim 19 above, and further in view of US Patent No. 4,167,271 (Jorgensen hereinafter).
In re claim 20, with reference to the Figs. noted above, Waller discloses the claimed invention except a second catch member extending upward from the circular wall, the second catch member comprising: a second catch orifice, wherein the second catch orifice is configured to lock with a second tongue member located on an outer surface of a barrel wall when the barrel bottom cap is slid onto the bottom of the barrel; a third catch member extending upward from the circular wall, the third catch member 
However, with reference to Figs. 1-4, Jorgensen discloses a barrel bottom cap (12) which utilizes first, second, third, and fourth catch members having tongues (51) and catch orifices (50) (column 3, lines 1-7), wherein the orifices and tongue members are configured to lock to one another to retain the bottom cap to the barrel.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided a separate plurality of catch members and orifices as taught by Jorgensen to the bottom cap and barrel of Waller since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Please note that in the instant application, paragraphs 0033 and 0040, applicant has not disclosed any criticality for the claimed limitations.

Claims 1-3, 7-11, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,757,424 (Chesser hereinafter) in view of Jorgensen.
In re claim 1, with reference to Figs. 1-6, Chesser discloses: A debris barrel (10), the debris barrel comprising: a bottom (70) of the barrel, wherein the bottom of the 

[AltContent: textbox (Handle Top Portion)][AltContent: arrow][AltContent: textbox (Handle Orifice)][AltContent: arrow]
    PNG
    media_image2.png
    817
    514
    media_image2.png
    Greyscale

Chesser fails to disclose a bottom cap removeably attached to the bottom of the barrel and a portion of the barrel wall.
However, However, with reference to Figs. 1-4, Jorgensen discloses a removable barrel bottom cap (12) which utilizes first, second, third, and fourth catch members having tongues (51) and catch orifices (50) (column 3, lines 1-7), wherein the orifices and tongue members are configured to lock to one another to retain the bottom cap to the barrel, and casters (64) permitting wheeled transportation of the barrell.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided a removable bottom cap as taught by Jorgensen to the bottom of the barrel of Chesser for the purposes of allowing for removable attachment of a wheeled base to facilitate transportation of the barrel.
In re claim 2, with reference to the Figs. noted above, Chesser in view of Jorgensen discloses the claimed invention including wherein the area enclosed by the barrel wall near the top of the barrel is larger than the area enclosed by the barrel wall near the bottom of the barrel (the square top portion of the wall encloses a greater area than the circular bottom portion of the wall).
In re claim 3, with reference to the Figs. noted above, Chesser in view of Jorgensen discloses the claimed invention including wherein the area enclosed by the barrel wall near the top of the barrel generally tapers (such as at 120) to smaller area enclosed by the barrel wall near the bottom of the barrel.
In re claim 7, with reference to the Figs. noted above, Chesser in view of Jorgensen discloses the claimed invention including wherein the first catch member is configured to elastically deform as the first catch member slides over the first tongue 
In re claim 8, with reference to the Figs. noted above, Chesser in view of Jorgensen discloses the claimed invention including wherein the first catch member is configured to elastically deform as the first catch member slides over the first tongue until the first catch orifice locks with respect to the top end of the first tongue, and the second catch member is configured to elastically deform as the second catch member slides over the second tongue until the second catch orifice locks with respect to the top end of the second tongue (see Jorgensen Fig. 3).
In re claim 9, with reference to the Figs. noted above, Chesser in view of Jorgensen discloses the claimed invention including wherein the first catch member is configured to elastically deform as the first catch member slides over the first tongue until the first catch orifice locks with respect to the top end of the first tongue, the second catch member is configured to elastically deform as the second catch member slides over the second tongue until the second catch orifice locks with respect to the top end of the second tongue, the third catch member is configured to elastically deform as the third catch member slides over the third tongue until the third catch orifice locks with respect to the top end of the third tongue, and the fourth catch member is configured to elastically deform as the fourth catch member slides over the fourth tongue until the fourth catch orifice locks with respect to the top end of the fourth tongue (see Jorgensen Fig. 3).
In re claim 10, with reference to the Figs. noted above, Chesser in view of Jorgensen discloses the claimed invention including wherein the handle means comprises an orifice sized to fit four fingers of a hand (see Fig. 1 above).
In re claim 11, with reference to the Figs. noted above, Chesser in view of Jorgensen discloses the claimed invention including wherein the orifice is configured to have a top portion curve back on itself to provide a greater area for the fingers to abut against when carrying the barrel (See Fig. 1 above).
In re claim 14, with reference to the Figs. noted above, Chesser in view of Jorgensen discloses the claimed invention including wherein the top of the barrel has a lip along the entire perimeter of the top of the barrel, and the lip has a general thickness tL (see Chesser Fig. 1, lip extends along top edge of walls 140-146, portion of lip where handle 160 attaches is shown thicker than rest of lip in Fig. 5).
In re claim 15, with reference to the Figs. noted above, Chesser in view of Jorgensen discloses the claimed invention including except wherein the thickness tL is about 0.59 inches to about 0.787 inches.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have designated dimensions for the thickness(es) of the lip, since it has been held that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV, A).
In re claim 16, with reference to the Figs. noted above, Chesser in view of Jorgensen discloses the claimed invention including wherein a portion of the lip along one side of the top of the barrel has a thickness of tN, where tN is smaller than tL (lip along 142 is thinner than portion of lip where handle 160 attaches).
In re claim 17, with reference to the Figs. noted above, Chesser in view of Jorgensen discloses the claimed invention including wherein tN is about 1/2 Of tL (see Fig. 5, lip thickness at handle attachment portion is approximately twice the thickness of the remainder of lip such as at 142).
In re claim 18, with reference to the Figs. noted above, Chesser in view of Jorgensen discloses the claimed invention except wherein tN is about 0.59 inches to about 0.787 inches, and tL is about 0.98 inches to about 1.18 inches.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have designated dimensions for the thickness(es) of the lip, since it has been held that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV, A).

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chesser in view of Jorgensen as applied to claim 1 above, and further in view of US Patent No. 5,531,351 (Logsdon hereinafter).
In re claims 4, 5, and 6, with reference to the Figs. noted above, Chesser in view of Jorgensen discloses wherein the bottom cap comprises: a generally planar circular surface (bottom of 52 of Jorgensen), the generally planar circular surface having an outer perimeter; a circular wall extending upward from the outer perimeter of the circular surface, the circular wall generally at a right angle with the circular surface, a first tongue located on the barrel wall near the bottom of the barrel, the first tongue having a bottom end closer to the bottom of the barrel, and a top end closer to the top of the barrel, and wherein the bottom end of the first tongue is about flush with the outer surface of the barrel wall, and the top end of the first tongue extends out and away from the outer surface of the barrel wall; a first catch member extending upward from the circular wall, the first catch member comprising: a first catch orifice, wherein the first catch orifice is configured to lock with the first tongue of the barrel wall, when the bottom cap is slid onto the bottom of the barrel, and the barrel wall further comprises: a second tongue located on the barrel wall near the bottom of the barrel, the second tongue having a bottom end closer to the bottom of the barrel, and a top end closer to the top of the barrel, and wherein the bottom end of the second tongue is about flush with the outer surface of the barrel wall, and the top end of the second tongue extends out and away from the outer surface of the barrel wall; wherein the bottom cap further comprises: a second catch member extending upward from the circular wall, the second catch member comprising: a second catch orifice, wherein the second catch orifice is configured to lock with the second tongue of the barrel wall, when the bottom cap is slid onto the bottom of the barrel, and the barrel wall further comprises: a third tongue located on the barrel wall near the bottom of the barrel, the third tongue having a bottom 
[AltContent: textbox (Circular Wall)][AltContent: arrow]
    PNG
    media_image3.png
    335
    275
    media_image3.png
    Greyscale

Chesser in view of Jorgensen fails to disclose wherein a circular opening located in the center of the generally planar circular surface.
However, with reference to Figs. 1-2, Logsdon discloses an attachable barrel bottom cap which includes a drain (32) opening located in a center of a circular surface (18).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the bottom cap of Chesser in view of Jorgensen to have included an opening in the bottom cap as taught by Logsdon for the purposes of draining away of fluid which may collect between the bottom cap and the barrel (columns 2-3, lines 64-12).

Claims 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chesser in view of Jorgensen as applied to claim 1 above, and further in view of Grimes (of record).
In re claims 12 and 13, Chesser in view of Jorgensen disclose the claimed invention except wherein the handle means comprises an orifice with a loop of rope or nylon extending out from the orifice, and wherein the handle means comprises a first orifice adjacent to a second orifice, a rope or nylon with a first end and a second end, with the first end threaded through the first orifice, the second end threaded through the second orifice, and the rope forming a gripping area.
However, with reference to Fig. 7, Grimes discloses an orifice with a loop of rope (37) through a barrel sidewall (paragraph 0058).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have formed the handle of Chesser in view of Jorgensen of a loop of rope as taught by Grimes for the purposes of facilitating folding of the handle(s) and thereby potential stacking and nesting of the barrels (paragraphs 0057-0058), to advantageously minimize required space for storage of empty barrels.

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/28/2021, with respect to the rejection(s) of claim(s) 1-18 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the references noted above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733